Citation Nr: 1142631	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Providence, Rhode Island, which denied service connection for status post cervical and lumbosacral spine injury.

In May 2009, the Veteran testified at a hearing over which a Veterans Law Judge of the Board presided.  A transcript of that hearing has been associated with his claims folder.  Following the hearing, in October 2009, the Board re-characterized the issues as set forth above and remanded the matter for further development.

In November 2010, the Board notified the Veteran that the Veterans Law Judge who conducted the hearing in May 2009 was no longer employed by the Board and provided the Veteran with the opportunity to appear for an additional hearing.  In January 2011, the Veteran indicated that he wanted to appear at a hearing before a Veterans Law Judge of the Board via video conference at the RO.  Thereafter, in January 2011, this matter was remanded so that the Veteran could be scheduled for the requested hearing.

The Veteran was scheduled to appear for the requested video conference hearing in March 2011.  However, because he had injured his back prior to the hearing, in March 2011, he requested that the hearing be rescheduled.  The hearing was then rescheduled for June 2011, however, as a result illness in the Veteran's family, he again requested that the hearing be rescheduled.  In an Informal Hearing Presentation dated in October 2011, the Veteran's representative indicated "We do not request further videoconference hearing given the Veteran's prior requests and prior hearing held in May 2009."  Therefore, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e). 

Additionally, in the Board's January 2011 Remand, the issues of entitlement to service connection for Bechet's Syndrome and a psychiatric disability were said to have been raised by the record and were referred to the Agency of Original Jurisdiction (AOJ) for initial consideration.  As it does not appear that the issues have yet been adjudicated by the AOJ (except to the extent that Bechet's syndrome involves the low back and neck joints), the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83. 

The Veteran asserts that he has current neck and low back disabilities that are a result of an injury or disease in active service.  Specifically, he has indicated that during active service, while hospitalized for treatment for right knee pain, he fell out of bed, injuring his back and neck.  He acknowledges that following service, he fell on some black ice while at work, but contends that this only aggravated the neck and back disabilities that were incurred in service.

Service treatment records include a clinical record dated in October 1971, which confirms that three weeks after his admission, he fell out of bed and complained of back pain.  Examination of lumbosacral spine by X-ray was said to be normal.  Physical examination showed no spasm, tenderness, or limitation of motion of the spine and neurological examination was normal.  It was further noted that one week later, the Veteran continued to complain of symptoms related, in pertinent part, to the lumbosacral spine.  He was, however, found to be fit to return to duty, though, his desire to continue his duty training was question by the physician.

Private medical records dated in April 1990 show that the Veteran was treated for symptoms which included reported neck and back pain.  X-rays of the lumbosacral spine dated in April 1990 were normal.

A private medical record dated in May 1991 indicates that the Veteran had a diagnosis of Bechet's syndrome dating back to May 1990.  It was reported that the Veteran had a severe chronic connective tissue disease with chronic pain.

Private medical records dated in July 1995 shows treatment for an acute cervical strain following a motor vehicle accident; and in November 1999 for cervical spine syndrome.

VA and private treatment records dated from January 2002 to December 2009 show that the Veteran was seen intermittently for reported neck and low back pain, which he attributed to the January 2002 fall on black ice while at work.  A Workers Compensation document dated in July 2003 relates cervical and lumbar disc disorders to injuries sustained at work.

The evidence of record includes evidence of current neck and back disabilities and lay evidence that the disabilities might be related to active service.  While there is also evidence that there have been intervening injuries following service, it is unclear whether the Veteran's current disabilities are manifested as a result of service and were aggravated following service, or whether they are solely due to incidents which occurred following the Veteran's period of active service.  VA's duty to obtain examinations as to the etiology of any current neck and back disorders is triggered.  See McLendon.  Such examinations are needed to obtain medical opinions as to the relationship of the current back and neck disabilities to active service. 

Finally, in the October 2009 Board remand, the Board directed that pertinent records of treatment of the Veteran at Southcoast Hospital Group, including but not limited to those records compiled from 1989 to 1994 and from 1998 to the present be obtained.  The Veteran responded that he had submitted such records to the Providence VA Medical Center, and an Authorization and Consent to Release Information to VA (VA Form 21-4142) was returned by the Veteran unexecuted.  

The AMC contacted the Providence VA Medical Center, and in January 2010, a negative response was received.  VA is required to notify a claimant when it is unsuccessful in obtaining requested records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2011).  It does not appear that the Veteran was given this notice.  As this matter is being remanded for the reasons set forth above, the Board finds that the Veteran should be notified that the records were not available at the Providence VA Medical Center, and he should be afforded the opportunity to provide authorization so that the AMC may obtain any available identified records directly from Southcoast Hospital Group.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that the identified medical treatment records from Southcoast Hospital Group, dated from 1989 to 1994 and from 1998 to the present, were not available at the Providence VA Medical Center; advise him of the efforts made to obtain the records, and of what additional development will be undertaken.  

Ask the Veteran to complete an Authorization and Consent to Release Information to the VA (VA Form 21-4142) so that such records may be obtained directly by VA.  

If the Veteran fails to provide the authorization, tell him that he may obtain and submit the records himself.

If the Veteran provides a completed VA Form 21-4142, obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Southcoast Hospital Group, the Veteran should be advised of this fact and of the efforts made to obtain the records.

2.  Schedule the Veteran for a VA examination to determine whether any current neck or low back disorder is related to an injury in service.  

The claim file, to include a copy of this Remand, must be made available for review of the Veteran's pertinent medical and other history.  The examination report or an addendum must state whether this review was accomplished.  

The examination should include any diagnostic testing or evaluation deemed necessary.

Based on a comprehensive review of the claims file, the examiner is asked to state whether it is at least as likely as not that the Veteran has a current neck or low back disorder as a result (in whole or part) of an injury or disease during his period of active service, to specifically include the October 1971 fall from a hospital bed.  

The examiner should address the documented back injury in service, the post-service assessments of neck and back pain in April 1990; the chronic connective tissue disease diagnosed in April 1991; the July 1995 treatment for an acute cervical strain following a motor vehicle accident; the November 1999 treatment for cervical spine syndrome; and the January 2002 neck and back treatment following a fall on black ice while at work.

The examiner should also address the Veteran's reports of back and neck symptoms that began with the in-service injury and were present prior to the post-service injuries.

The examiner must provide reasons for the opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for neck or back symptoms in the clinical records cannot, standing alone, be a sufficient reason for providing a negative opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

4.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


